Citation Nr: 1824956	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  11-11 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for right knee patellofemoral syndrome, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel

INTRODUCTION

The Veteran had a period of active duty service from March 1981 to March 2005. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a February 2015 Travel Board hearing. A transcript of the hearing is of record.

In July 2016, the United States Court of Appeals for Veterans Claims (CAVC) held that 38 C.F.R. § 4.59 (2017), read together with 38 C.F.R. §§ 4.40 and 4.45 (2017), "creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  The CAVC determined that range of motion testing in the areas listed in 38 C.F.R § 4.59 (2017) -active motion, passive motion, weight-bearing, and non-weight-bearing -is required "in every case in which those tests can be conducted." Id., at 168, n.7.

The Board remanded the Veteran's claim for further development in April 2015.  The Veteran was afforded a new examination, which was conducted in July 2015.  The Board again remanded the claim in July 2016 for an addendum opinion.  An addendum medical opinion was obtained to amend the July 2015 VA examination, however; the VA examinations of record did not contain range of motion testing results in its entirety as required by Correia; specifically, the examination did not address pain associated with passive motion, as well as that with non-weight-bearing motion.  As such, a new examination is required.  The Board most recently remanded the claim in August 2017 requiring a new and complete VA examination be obtained by the RO in compliance with Correia to rectify the inadequacies of the VA examinations on file.  The RO complied with the aforementioned requirements by notifying and scheduling the Veteran for a VA knee examination noted in the Veteran's claim file.  The Veteran, without cause, failed to appear for his compensation and pension examination regarding his claim.  As noted in the claims file, the RO informed the Veteran by mail of his failure to appear and attempted to reschedule the Veteran for another examination.  Since the Veteran's failure to appear for his VA examination in relation to his claim, the Veteran has made no attempt to reschedule.  Where possible, the requested development has been completed by the RO.  Where possible, the remand requirements have been met by the RO to make a determination on the Veterans claims, and the case may move forward without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

This appeal was processed using the Legacy Content manager Documents and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDINGS OF FACT

1.  Without any showing of good cause, the Veteran has failed to report to or schedule a VA examination in conjunction with the original compensation increase rating claim; there is no evidence of increased right knee pathology.

2.  The Veteran has slight limitation of the right knee, without objective evidence of locking.  There is no evidence of muscle atrophy or instability.


CONCLUSION OF LAW

Where a recurrent failure to report to or schedule a VA examination without a showing of good cause exist and the VA examination was scheduled in conjunction with the original compensation increase claim, and there is no pathology of increased right knee pathology, the criteria for a rating in excess of 10 percent are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.655(a)(b) (2017), Part 4, 4.71a, Diagnostic Code 5262 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017). 

A standard December 2008 letter satisfied the duty to notify provisions.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran's service treatment and service personal records have been obtained and the Veteran has received treatment at VA health care facilities.  The Veteran directly submitted releases for the VA to obtain any private treatment records.  The VA records have been obtained.

As noted above, the Board remanded this matter in August 2017.  Specifically, the Board directed that a new VA examination be scheduled.  The remand also specified that that range of motion testing in the areas listed under 38 C.F.R § 4.59 (2017)-active motion, passive motion, weight-bearing, and non-weight-bearing -is required "in every case in which those tests can be conducted".  

In a September 2017 Report of Contact, the RO noted that the Gainesville, Florida VA medical center was contacted and received confirmation that the Veteran was scheduled for a right knee examination appointment on October 2017.  

In an October 2017 documentation log entry, the VA examiner noted that the Veteran failed to report to his VA right knee examination, thus the examination was cancelled.  The examiner also noted that a "No Show" letter had been mailed to the Veteran's address in an attempt to reschedule the examination.  No correspondence has been returned by the Veteran regarding a rescheduling of the examination.   

The VA's duty to assist arises out of its long tradition of ex parte proceedings and paternalism toward the veteran. The duty to assist has been codified, 38 U.S.C. § 5107(a) (2012), and is explicitly recognized by the VA in its own regulations, 38 C.F.R. § 3.103(a) (2017).  

The duty to assist, however, is not a one-way street.  Where a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have complied with request that are essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 1991. 

An examination of the record satisfies the Board that the Veteran was adequately placed on notice that a VA examination was required of him if there was to be a successful adjudication of his claim.  Several attempts by the VA to correspond by mail and telephone with the Veteran have gone unanswered.  Although the Veteran did not respond, there is no indication that the letter was returned to sender.  There is also no evidence that the Veterans mailing address has changed since October 2017.  There has been no communication from the Veteran that he is willing to report for an examination.

The Board finds that neither the July 2015 VA examination nor the October 2016 VA addendum opinion to the July 2015 VA examination are adequate to make a determination on the current issue.  The Board finds that both examinations are inadequate in terms of Correia because they fail to address the Veteran's active motion, passive motion, weight-bearing, and non-weight-bearing as required under the requirement of 38 C.F.R § 4.59 (2017), See Correia v. McDonald, 28 Vet.App. 158, 168 (2016).  As such, on an August 2017 remand an additional examination was requested, but not conducted due to attempts by the VA to schedule and reschedule the Veteran for an examination and a failure by the Veteran to appear resulting in a cancellation.  Thus there is no basis of evidence to make a determination for an increase rating based on the current record. 

The VA examination required by the Veteran as of the August 2017 remand was straightforward and did not place an impossible or undue burden on Veteran.  The VA did, in a reasonably clear way, advise the Veteran that a VA examination was needed in order to adjudicate the Veteran's claim.  Attempts were made to contact and schedule the Veteran for a VA examination despite noncooperation and a "No Show" by the Veteran.  

Where a failure to report to or schedule a VA examination without a showing of good cause exist and the VA examination was scheduled in conjunction with the original compensation increase claim, the Veteran's claim shall be denied.  38 C.F.R. § 3.655(a)(b) (2017). 

Review of the medical evidence reveals that when examined in July 2015, there was some right knee crepitus.  He had motion from 0-130 degrees, there was no instability or muscle atrophy.  It has been determined that the meniscal tear is unrelated to the service connected disorder.  There was some history of swelling, but none of these findings suggest any basis for an increased rating.  Without the findings or the most recent examination, there is no basis for an increase.


ORDER

Entitlement to an increased rating for right knee patellofemoral syndrome, currently evaluated as 10 percent disabling is not warranted. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


